Title: Instructions to Reuben Colburn, 3 September 1775
From: Washington, George,Gates, Horatio
To: Colburn, Reuben

 

[Cambridge, 3 September 1775]

You are to go with all Expedition to Gardnerstone upon the River Kenebeck, and without Delay proceed to The Constructing of Two Hundred Batteaus, to row with Four Oars each; Two Paddles and Two setting Poles to be also provided for each Batteau.
You are to Engage a Company of Twenty Men consisting of Artificers, Carpenters, and Guides to go under your Command to Assist in such Services as you, & they, may be called upon to Execute.
You are to Purchase Five Hundred Bushells of Indian Corn, to Provide the Workmen employ’d on Building The Batteaus.
You are to bespeak all The Pork, and Flour, you can from the Inhabitants upon the River Kennebeck, & a Commissary will be immediately sent from the Commissary General, to agree, and pay for the same; You will also acquaint The Inhabitants, that The Commissary will have Orders to Purchase Sixty Barrells of Salted Beef, of Two hundred & Twenty pounds each Barrell.
You are to receive Forty Shillings Lawfull Money for each Batteau, with the Oars, Paddles, and Setting Poles included, out of which, you are also to pay The Artificers, & for all the Provisions, Nails &ca they shall expend. Given at Head Quarters at Cambridge this 3d day of September 1775

Go: Washington
By The Generals Command
Horatio Gates Adjt Genl

